FILED
                     UNITED STATES COURT OF APPEALS                         JUL 14 2010

                                                                        MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                        U .S. C O U R T OF APPE ALS




ISAIAS ZESATI RUIZ,                              No. 06-70955

              Petitioner,                        Agency No. A092-050-099

  v.
                                                 ORDER
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



Before:      ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Zesati Ruiz’s habeas petition was filed in district court on September 13,

2005. The petition was therefore improperly transferred to this court because it

was not pending on May 11, 2005, the enactment date of the REAL ID Act. See

Pub. L. No. 109-13, 119 Stat. 231, 311, § 106(c); see also Alvarez-Barajas v.

Gonzales, 418 F.3d 1050, 1052 (9th Cir. 2005).

       REMANDED to the district court.